       Case: 3:18-cv-02652-JJH Doc #: 14 Filed: 03/05/19 1 of 1. PageID #: 43




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Robie Gaston,                                                   Case No. 3:18-cv-2652

                       Plaintiff

       v.                                                       ORDER


Finance System of Toledo, Inc.,

                       Defendant



        On March 4, 2019, I conducted a telephonic status conference. Pursuant to the discussion,

I hereby order that:

       (1) Defendant shall file the motion for judgment on the pleadings by March 15, 2019.

       (2) Plaintiff shall file a response by March 29, 2019, indicating when he will file a

       memorandum in opposition to the motion or explaining why he believes additional discovery

       is necessary before he is able to do so.

       (3) Should Plaintiff request additional discovery, Defendant shall meaningfully respond to

       the request by April 12, 2019. That is, Defendant shall state why it opposes additional

       discovery or, if it accedes to some additional discovery, Defendant shall coordinate with

       Plaintiff to determine the scope and schedule of that discovery. If the parties are unable to

       agree as to these details, counsel shall contact the court for assistance.


       So Ordered.


                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge
